UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-2276



JULIE RAGSDALE,

                                              Plaintiff - Appellant,

          versus


JOHN POTTER, Postmaster General, United States
Postal Service,

                                               Defendant - Appellee.



                              No. 06-2277



ADELE STRISS,

                                              Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General, United
States Postal Service,

                                               Defendant - Appellee.



Appeals from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, Henry F. Floyd,
District Judges. (8:05-cv-00142-RBH; 8:04-cv-22435-HFF)


Submitted:   March 28, 2007                 Decided:   April 12, 2007
Before MOTZ, KING, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Julie Ragsdale, Adele Striss, Appellants Pro Se. Lora M. Taylor,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Adele Striss and Julie Ragsdale, career employees of the

United States Postal Service (“USPS”), each filed separate civil

complaints against the USPS.           Amy Gaffney served as counsel for

both   Striss    and   Ragsdale.       Each    complaint    asserted    that    the

plaintiff was the victim of gender and race discrimination and

retaliation for protected conduct when they were denied certain

temporary details and/or permanent assignments.                The USPS filed

motions for summary judgment that stated its alleged reasons for

denying Striss and Ragsdale the details and permanent positions.

A   magistrate    judge   issued   a    report    and   recommended     that    the

district court grant the motions.                Striss and Ragsdale filed

objections to the report; however, the district court adopted the

magistrate judge’s report and recommendation and granted summary

judgment to the USPS in each case.

           Following      the   dismissals,       Gaffney     entered    into    a

settlement agreement with USPS in which she agreed, purportedly on

behalf of Striss and Ragsdale, that neither would appeal the

district court’s judgment in exchange for the USPS forgoing the

right to pursue costs from either woman.                Striss and Ragsdale,

nonetheless, timely appealed pro se.              The USPS has now filed a

motion to dismiss both appeals based on the settlement agreement.

Striss and Ragsdale have responded, arguing they did not agree to

settle and Gaffney had no authority to enter into a settlement


                                       - 3 -
agreement on their behalf. “[I]f there is a material dispute about

. . . the authority of an attorney to enter a settlement agreement

on behalf of his client, a trial court must conduct a plenary

evidentiary hearing to resolve that dispute.”            Columbus-America

Discovery Group v. Atlantic Mut. Ins. Co., 203 F.3d 291, 298 (4th

Cir. 2000).     Because there is a material dispute as to whether

Gaffney had the express or apparent authority to enter into a

settlement agreement on Striss and Ragsdale’s behalf,* we remand

these appeals to the district court for the limited purpose of

making this determination.      We suggest that, for purposes of this

limited remand only, these cases be administratively consolidated

in the district court and assigned to the same district judge.           The

cases will then be returned to this court for further proceedings.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  REMANDED




      *
      A finding of express or apparent authority is necessary for
Gaffney’s actions to bind Striss or Ragsdale because an attorney
does not possess implied authority to enter into a settlement
agreement. See Hensley v. Alcon Labs., Inc., 277 F.3d 535, 541 n.*
(4th Cir. 2002) (citing Auvil v. Grafton Homes, Inc., 92 F.3d 226,
229-30 (4th Cir. 1996)).

                                  - 4 -